DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
Page 2, line 1: Delete “including”.
Page 16, line 11: Change “FIG. 8” to “FIG 9”.  Compare with line 13.
Page 19, line 9: After “patterning it” (or in another suitable location in the paragraph), add “(S7)”.  
Appropriate correction is required.

Claim Objections
Claims 9 and 18 are objected to because of the following informalities:
Claim 9, line 2: After “the plasma treatment is performed at”, add “a process power of”.  Compare applicants’ specification, page 2, lines 21-22 with applicants’ specification, page 19, lines 4-6 and page 23, lines 9-10.
Claim 9, line 3: Delete “a process power of”.
Claim 18, line 2: After “the plasma treatment is performed at”, add “a process power of”.  See discussion of claim 9.
Claim 18, line 3: Delete “a process power of”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sakakura, U.S. Pat. Pub. No. 2002/0153831, Figures 3A-6B, and 7 or 8 (Embodiment 3 for the interlayer insulating layer (935) or Embodiment 6 for the pixel definition layer (847)).  Note that Embodiments 3 and 6 incorporate by reference Embodiment 1.

    PNG
    media_image1.png
    459
    724
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    444
    719
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    462
    700
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    450
    694
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    141
    741
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    210
    736
    media_image6.png
    Greyscale

Regarding claim 1: Sakakura discloses a manufacturing method of a display device, comprising: forming a transistor (Sakakura Figures 3A-3D) on a substrate (900); 5forming an organic insulating layer (935 in Sakakura Figure 7 (Embodiment 3) or 947 in Sakakura Figure 8 (Embodiment 6)) on the transistor; and performing a plasma treatment on the organic insulating layer (935 or 947), wherein the organic insulating layer (935 or 947) includes an acryl-based polymer, and the plasma treatment is performed by using helium gas or argon gas.  Sakakura specification ¶¶ 70-117 (Embodiment 1), 120-124 (Embodiment 3), 130-134 (Embodiment 6).
Regarding claim 4, which depends from claim 1: Sakakura Embodiment 6 discloses the organic insulating layer (947) defines an opening, and 20further comprising: forming a light emission member (949) of a light emitting diode (951) overlapping the opening in a plan view after the performing of the plasma treatment.  Id. ¶¶ 103-105 (Embodiment 1); 130-134 (Embodiment 6).
Regarding claim 5, which depends from claim 1: Sakakura Embodiment 3 discloses forming a first electrode (944) of a light emitting diode (951) on the organic insulating layer (935) after the performing of the plasma treatment.  Id. ¶¶ 94-99 (Embodiment 1); 120-124 (Embodiment 3).
Regarding claim 6, which depends from claim 1: Sakakura Embodiment 3 discloses comprising 5forming a connection electrode (943) connected to the transistor through a contact hole defined in the organic insulating layer (935) after the performing of the plasma treatment.  Id.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakura.
Regarding claim 2, which depends from claim 1:  Sakakura is silent as to whether single and double bonds of carbon and oxygen in the organic insulating layer (935 or 947) are broken by the plasma treatment.  However, applicants’ disclosure states that the plasma treatment is designed to remove materials from the organic insulating layer that may outgas.  Applicants’ specification, page 13, ll. 1-10.  Sakakura’s plasma treatment is also designed to remove moisture and gas in the organic insulating film that would cause degradation of the light emitting element.  Sakakura specification ¶¶ 122, 133.  Considering that the same materials are being used with the same treatment, with the same result, it is reasonable to conclude that single and double bonds of carbon and oxygen in the organic insulating layer are broken by the plasma treatment.  For these reasons, claim 2 is rejected as obvious.
Regarding claim 3, which depends from claim 1: Sakakura is silent as to whether a methane content increases in the organic insulating layer (935 or 947) by the plasma treatment.  However, applicants’ disclosure states that the plasma treatment is designed to remove materials from the organic insulating layer that may outgas.  Applicants’ specification, page 13, ll. 1-10.  Sakakura’s plasma treatment is also designed to remove moisture and gas in the organic insulating film that would cause degradation of the light emitting element.  Sakakura specification ¶¶ 122, 133.  Considering that the same materials are being used with the same treatment, with the same result, it is reasonable to conclude that a methane content increases in the organic insulating layer by the plasma treatment.  For these reasons, claim 3 is rejected as obvious.
Regarding claim 7, which depends from claim 1: Sakakura is silent as to whether the plasma treatment is performed at a process temperature of about 200 degrees in Celsius (°C) to about 300°C.  However, as noted earlier, applicants’ disclosure states that the plasma treatment is designed to remove materials from the organic insulating layer that may outgas.  Applicants’ specification, page 13, ll. 1-10.  Sakakura’s plasma treatment is also designed to remove moisture and gas in the organic insulating film that would cause degradation of the light emitting element.  Sakakura specification ¶¶ 122, 133.  Considering that the same materials are being used with the same treatment, with the same result, the claim limitations are directed to optimization through routine experimentation, and are thus, obvious.  MPEP § 2144.05(II)(a).
Regarding claim 8, which depends from claim 1: Sakakura is silent as to whether the plasma treatment is performed at a process pressure of about 10 millitorrs 15(mT) to about 200 mT.  However, as noted earlier, applicants’ disclosure states that the plasma treatment is designed to remove materials from the organic insulating layer that may outgas.  Applicants’ specification, page 13, ll. 1-10.  Sakakura’s plasma treatment is also designed to remove moisture and gas in the organic insulating film that would cause degradation of the light emitting element.  Sakakura specification ¶¶ 122, 133.  Considering that the same materials are being used with the same treatment, with the same result, the claim limitations are directed to optimization through routine experimentation, and are thus, obvious.  MPEP § 2144.05(II)(a).
Regarding claim 9, which depends from claim 1: Sakakura is silent as to whether the plasma treatment is performed at a source power of about 500 watts (W) or more and a process power of a bias power of about 0 W or more.  However, as noted earlier, applicants’ disclosure states that the plasma treatment is designed to remove materials from the organic insulating layer that may outgas.  Applicants’ specification, page 13, ll. 1-10.  Sakakura’s plasma treatment is also designed to remove moisture and gas in the organic insulating film that would cause degradation of the light emitting element.  Sakakura specification ¶¶ 122, 133.  Considering that the same materials are being used with the same treatment, with the same result, the claim limitations are directed to optimization through routine experimentation, and are thus, obvious.  MPEP § 2144.05(II)(a).
Regarding claim 10, which depends from claim 1: Sakakura is silent as to whether the plasma treatment is performed for a process time of about 15 seconds or more.  However, as noted earlier, applicants’ disclosure states that the plasma treatment is designed to remove materials from the organic insulating layer that may outgas.  Applicants’ specification, page 13, ll. 1-10.  Sakakura’s plasma treatment is also designed to remove moisture and gas in the organic insulating film that would cause degradation of the light emitting element.  Sakakura specification ¶¶ 122, 133.  Considering that the same materials are being used with the same treatment, with the same result, the claim limitations are directed to optimization through routine experimentation, and are thus, obvious.  MPEP § 2144.05(II)(a).
Regarding claim 11: Sakakura discloses a manufacturing method of a display device, comprising: forming a transistor on a substrate (900); forming an organic insulating layer (935 in Sakakura Embodiment 3, or 947 in Sakakura Embodiment 6) including an acryl-based polymer on the transistor; and 5performing a plasma treatment on the organic insulating layer (935 or 947), wherein the plasma treatment is performed using only helium gas or argon gas.  Sakakura specification ¶¶ 70-117 (Embodiment 1), 120-124 (Embodiment 3), 130-134 (Embodiment 6).
Sakakura is silent as to whether single or double bonds of carbon and oxygen in the organic insulating layer (935 or 947) are broken by the plasma treatment.  However, applicants’ disclosure states that the plasma treatment is designed to remove materials from the organic insulating layer that may outgas.  Applicants’ specification, page 13, ll. 1-10.  Sakakura’s plasma treatment is also designed to remove moisture and gas in the organic insulating film that would cause degradation of the light emitting element.  Sakakura specification ¶¶ 122, 133.  Considering that the same materials are being used with the same treatment, with the same result, it is reasonable to conclude that single and double bonds of carbon and oxygen in the organic insulating layer are broken by the plasma treatment.  For these reasons, claim 11 is rejected as obvious.
Regarding claim 12, which depends from claim 11: Sakakura is silent as to whether a methane content increases in the organic insulating layer (935 or 947) by the plasma treatment.  However, applicants’ disclosure states that the plasma treatment is designed to remove materials from the organic insulating layer that may outgas.  Applicants’ specification, page 13, ll. 1-10.  Sakakura’s plasma treatment is also designed to remove moisture and gas in the organic insulating film that would cause degradation of the light emitting element.  Sakakura specification ¶¶ 122, 133.  Considering that the same materials are being used with the same treatment, with the same result, it is reasonable to conclude that a methane content increases in the organic insulating layer by the plasma treatment.  For these reasons, claim 3 is rejected as obvious.
Regarding claim 13, which depends from claim 11: Sakakura Embodiment 6 discloses that the organic insulating layer (947) defines an opening, and 20further comprising: forming a light emission member (949) of a light emitting diode (951) overlapping the opening in a plan view after the performing of the plasma treatment.  Id. ¶¶ 103-105 (Embodiment 1); 130-134 (Embodiment 6).
Regarding claim 14, which depends from claim 11: Sakakura Embodiment 3 discloses forming a first electrode (944) of a light emitting diode (951) on the organic insulating layer (935) after the performing of the plasma treatment.  Id. ¶¶ 94-99 (Embodiment 1); 120-124 (Embodiment 3).
Regarding claim 15, which depends from claim 11: Sakakura Embodiment 3 discloses comprising 5forming a connection electrode (943) connected to the transistor through a contact hole defined in the organic insulating layer (935) after the performing of the plasma treatment.  Id.
Regarding claim 16, which depends from claim 11: Sakakura is silent as to whether the plasma treatment is performed at a process temperature of about 200 degrees in Celsius (°C) to about 300°C.  However, as noted earlier, applicants’ disclosure states that the plasma treatment is designed to remove materials from the organic insulating layer that may outgas.  Applicants’ specification, page 13, ll. 1-10.  Sakakura’s plasma treatment is also designed to remove moisture and gas in the organic insulating film that would cause degradation of the light emitting element.  Sakakura specification ¶¶ 122, 133.  Considering that the same materials are being used with the same treatment, with the same result, the claim limitations are directed to optimization through routine experimentation, and are thus, obvious.  MPEP § 2144.05(II)(a).
Regarding claim 17, which depends from claim 11: Sakakura is silent as to whether the plasma treatment is performed at a process pressure of about 10 millitorrs 15(mT) to about 200 mT.  However, as noted earlier, applicants’ disclosure states that the plasma treatment is designed to remove materials from the organic insulating layer that may outgas.  Applicants’ specification, page 13, ll. 1-10.  Sakakura’s plasma treatment is also designed to remove moisture and gas in the organic insulating film that would cause degradation of the light emitting element.  Sakakura specification ¶¶ 122, 133.  Considering that the same materials are being used with the same treatment, with the same result, the claim limitations are directed to optimization through routine experimentation, and are thus, obvious.  MPEP § 2144.05(II)(a).
Regarding claim 18, which depends from claim 11: Sakakura is silent as to whether the plasma treatment is performed at a source power of about 500 watts (W) or more and a process power of a bias power of about 0 W or more.  However, as noted earlier, applicants’ disclosure states that the plasma treatment is designed to remove materials from the organic insulating layer that may outgas.  Applicants’ specification, page 13, ll. 1-10.  Sakakura’s plasma treatment is also designed to remove moisture and gas in the organic insulating film that would cause degradation of the light emitting element.  Sakakura specification ¶¶ 122, 133.  Considering that the same materials are being used with the same treatment, with the same result, the claim limitations are directed to optimization through routine experimentation, and are thus, obvious.  MPEP § 2144.05(II)(a).
Regarding claim 19, which depends from claim 11: Sakakura is silent as to whether the plasma treatment is performed for a process time of about 15 seconds or more.  However, as noted earlier, applicants’ disclosure states that the plasma treatment is designed to remove materials from the organic insulating layer that may outgas.  Applicants’ specification, page 13, ll. 1-10.  Sakakura’s plasma treatment is also designed to remove moisture and gas in the organic insulating film that would cause degradation of the light emitting element.  Sakakura specification ¶¶ 122, 133.  Considering that the same materials are being used with the same treatment, with the same result, the claim limitations are directed to optimization through routine experimentation, and are thus, obvious.  MPEP § 2144.05(II)(a).
Regarding claim 20: Sakakura discloses a display device comprising: a substrate (900); a transistor disposed on the substrate (900); a first insulating layer (935) disposed on the transistor; a first electrode (944) disposed on the first insulating layer (935) and electrically connected to the transistor, the first electrode (944) being included in a light emitting diode (951); a second insulating layer (947) disposed on the first insulating layer (935) to define an opening overlapping the first electrode (944) in a plan view; 5a light emission member (949) disposed on the first electrode (944), the light emission member (949) being included in the light emitting diode (951); and a second electrode (950) disposed on the light emission member (949), the second electrode (950) being included in the light emitting diode (951), wherein at least one of the first insulating layer (935) and the second insulating layer (947) 10is an organic insulating layer containing an acryl-based polymer.  Sakakura specification ¶¶ 70-117 (Embodiment 1), 120-124 (Embodiment 3), 130-134 (Embodiment 6).
Sakakura is silent as to whether single and double bonds of carbon and oxygen in the organic insulating layer (935 or 947) are broken.  However, applicants’ disclosure states that the plasma treatment is designed to remove materials from the organic insulating layer that may outgas.  Applicants’ specification, page 13, ll. 1-10.  Sakakura’s plasma treatment is also designed to remove moisture and gas in the organic insulating film that would cause degradation of the light emitting element.  Sakakura specification ¶¶ 122, 133.  Considering that the same materials are being used with the same treatment, with the same result, it is reasonable to conclude that single and double bonds of carbon and oxygen in the organic insulating layer are broken by the plasma treatment.  For these reasons, claim 20 is rejected as obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897